Citation Nr: 1735633	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  08-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased evaluation for the Veteran's service-connected lumbar spine disability, currently rated as 40 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veteran's Commission


WITNESS AT HEARING ON APPEAL

The Veteran


	(CONTINUED ON NEXT PAGE)

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to October 1973.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In May 2007, the RO issued a rating decision denying four claimed benefits, including the Veteran's request for a TDIU.  The Veteran appealed that decision.  In July 2016, the RO partially granted the Veteran's separate request for an increase in his compensation for service-connected residuals of lumbar spine fractures with traumatic arthritis, increasing the rating for that disability from 30 percent to 40 percent.  Seeking a still higher rating, the Veteran also appealed that decision.  

In December 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In March 2011, the Board remanded the TDIU issue because it was inextricably intertwined with a separate claim for service connection for a bilateral knee disability.  After further proceedings, that claim was denied.  

After receiving a notice of disagreement from the Veteran appealing the rating assigned to his lower back disability, the Agency of Original Jurisdiction (AOJ) issued a statement of the case (SOC) in October 2016.  The Veteran perfected his appeal by filing a timely substantive appeal (VA Form 9) in November 2016.  Taken together, the issuance of an SOC and the filing of a timely substantive appeal give the Board jurisdiction over the increased rating issue.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2016).  Although the appeal of the increased rating issue has not yet been certified to the Board, the certification of issues by the AOJ is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  38 C.F.R. § 19.35 (2016).  As the Board will explain below, the increased rating issue is inextricably intertwined with the issue of TDIU.  For this reason, the Board will exercise its discretion to remand both issues together.   

For the reasons below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appeal of the Veteran's claim for an increased rating is inextricably intertwined with his TDIU appeal because his increased rating claim, if successful, could potentially affect whether the Veteran is eligible to receive a TDIU rating.  The appropriate remedy when a pending claim is inextricably intertwined with an issue on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); Henderson v. West, 12 Vet. App. 11, 20 (1998).  

As the Board explained in the introduction, both the TDIU and increased rating issues are on appeal.  However, in the Form 9 filed by the Veteran in the increased rating appeal, he requested a video conference hearing before a Member of the Board to address the increased rating claim.  The Veteran has a right to a second hearing because, at his December 2010 hearing, the Board did not hear testimony on the increased rating claim.  Accordingly, this appeal must be remanded to schedule a new hearing.        

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule a video conference hearing at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran and his representative of the date and time thereof.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







